              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    UNITED STATES OF AMERICA,

                   Plaintiff,
             v.                              Case No. 14-20082
                                             Hon. Terrence G. Berg
    ROSCOE BENTON, III,

                   Defendant.

     ORDER DENYING DEFENDANT’S MOTION TO VACATE
        SENTENCE PURSUANT TO 28 U.S.C. § 2255
     This matter is before the Court on Defendant’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (ECF No.

113). Because Defendant’s motion has not set forth evidence to
support his claim for relief, the motion is DENIED.

     On November 19, 2014, a jury convicted Defendant of three

counts of bankruptcy fraud and one count of mail fraud. ECF No.

95 PageID.1904–05. On May 5, 2016, the Court sentenced

Defendant to a term of 48 months. ECF No. 96 PageID.1974. Prior

to surrendering to custody, on March 27, 2018, Defendant filed a

motion to vacate his sentence pursuant to 28 U.S.C. § 2255. The

Court ordered Plaintiff to respond; it did so, albeit several days late,

on July 6, 2018. ECF No. 119.



                                   1
 
        Defendant had been ordered to surrender to custody on July

12, 2018. When he failed to do so, the Court issued a warrant for

his arrest. ECF No. 122. Defendant was transferred to the Bureau

of Prisons to begin his custodial sentence on July 20, 2018 and is

currently in custody.

        Defendant’s motion pursuant to 28 U.S.C. § 2255 purports to

rest on several grounds. But each argument can be boiled down to

essentially the same thing: Defendant does not recognize the

authority of the United States, so his prosecution, conviction, and

sentence are all invalid. The kind of claims made here—often called
“sovereign citizen” arguments—are relatively common in habeas

petitions, and federal courts have repeatedly them as frivolous. See,

e.g., Walker v. Florida, 688 F. App’x 864, 865 (11th Cir. 2017). This
Court will do the same. Defendant’s motion has no basis in law or

fact.

        Defendant also argued in his Reply (ECF No. 125) that his

motion ought to be granted because Plaintiff missed the deadline to

respond. Plaintiff’s tardiness in filing its response endows no merit

upon Defendant’s nonsensical claims. Consequently, Defendant’s
timeliness argument is unavailing.




                                  2
 
        For the foregoing reasons, Defendant’s Motion to Vacate

Sentence pursuant to 28 U.S.C. § 2255 is DENIED.


      SO ORDERED.



    Dated: October 29, 2018 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on October
    29, 2018.
                             s/A. Chubb
                             Case Manager

 




                                    3
 
